— Judgment unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence imposed to a term of five years’ probation, and otherwise judgment affirmed and matter remitted to Supreme Court, Erie County, to fix the conditions of probation pursuant to Penal Law § 65.10. Same memorandum as in People v John R. (119 AD2d 991). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — criminal sale of controlled substance, fifth degree.) Present — Callahan, J. P., Doerr, Denman, Green and O’Donnell, JJ.